Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-10, filed 01/26/2022, with respect to claims 1-14 have been fully considered and are persuasive.  The rejection of claims 1-14 has been withdrawn. The allowable subject matter in claim 6 was withdrawn also.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2,4, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izhizaki et al. (WO2019155541) in view of Ohashi (WO2013/164889).
As to independent claim 1, Izhizaki et al. teaches an electric work machine, comprising: a brushless motor including a stator (4) including 5an insulator (5), a cylindrical stator core (see figure 1), and a coil (6) wound around the stator core via the insulator (5), and a rotor (10) rotatable relative to the stator (4); a cylindrical member (3) fixed around an outer circumference of the core (4), and made of material (carbon steel) with a Young's modulus higher than a Young's modulus of the insulator (5, insulation material is less Young’s modulus than metal material); and a housing (2) accommodating the brushless motor and the cylindrical member (3) as shown in figure 1.  

Ohashi teaches the cylindrical member (10) including a thick portion (10a) , and a thin portion (10b) extending downward from a radially middle of a lower surface of the thick portion (10a) and the cylindrical member (10), wherein the thick portion (10a) has a larger radial diameter than the thin portion (10b) as shown in figure 6, for the advantageous benefit of providing the assembly equipment and the assembly process are simplified, and the cost of the equipment and assembly is reduced.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Izhizaki et al. by using the cylindrical member including a thick portion, and a thin portion extending downward from a radially middle of a lower surface of the thick portion and the cylindrical member, wherein the thick portion has a larger radial diameter than the thin portion, as taught by Ohashi, to provide the assembly equipment and the assembly process are simplified, and the cost of the equipment and assembly is reduced.
As to claim 2/1, Izhizaki et al. teaches wherein 15the cylindrical member (3) is mounted in the housing (2) and configured to regulate axial movement of the stator core (4) as shown in figure 1.  
As to claims 4/1, 8/2, Izhizaki et al. teaches wherein 5the cylindrical member (3) is made of metal (see paragraph [0011]).  

(s) 3, 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izhizaki et al. (WO2019155541) and Ohashi (WO2013/164889) as applied in claim 1 above, and further in view of Pratt (3,344,291).
As to claim 3/1, Izhizaki et al. in view of Ohashi teaches the claimed limitation as discussed above except further comprising: a fan rotatable with rotation of the rotor; and  15Our Ref.: US203020P a flow regulating member integral with the cylindrical member to regulate an air flow produced by rotation of the fan.  
However Pratt teaches a fan (82) rotatable with rotation of the rotor (see figure 2); and  15Our Ref.: US203020Pa flow regulating member (94) integral with the cylindrical member (86) to regulate an air flow produced by rotation of the fan (82) as shown in figure 2, for the advantageous benefit of providing a new and improved insulating means of the type set forth which is both efficient in operation and economical in construction.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Izhizaki et al. in view of Ohashi by using a fan rotatable with rotation of the rotor; and  15Our Ref.: US203020P a flow regulating member integral with the cylindrical member to regulate an air flow produced by rotation of the fan, as taught by Pratt, to provide a new and improved insulating means of the type set forth which is both efficient in operation and economical in construction.
As to claim 157/2, Izhizaki et al. in view of Ohashi  teaches the claimed limitation as discussed above except further comprising: a fan rotatable with rotation of the rotor; and a flow regulating member integral with the cylindrical member to regulate an air flow produced by rotation of the fan.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Izhizaki et al. in view of Ohashi by using a fan rotatable with rotation of the rotor; and a flow regulating member integral with the cylindrical member to regulate an air flow produced by rotation of the fan, as taught by Pratt, to provide a new and improved insulating means of the type set forth which is both efficient in operation and economical in construction.
As to claim 9/3, Izhizaki et al. teaches wherein 5the cylindrical member (3) is made of metal (see paragraph [0011]).  
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izhizaki et al. (WO2019155541) and Ohashi (WO2013/164889) as applied in claim 4 above, and further in view of Xia et al. (CN101882818).
As to claim 5/4, Izhizaki et al. in view of Oashi teaches the claimed limitation as discussed above except further comprising: an insulating member placed between the cylindrical member and the housing, wherein the housing is made of metal.  
Xia et al. teaches an insulating member (4) placed between the cylindrical member (11) and the housing, wherein the housing (1) is made of metal as shown in figure 4, for the advantageous benefit of providing the double-shell screw drill motor 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Izhizaki et al. in view of Oashi by using an insulating member placed between the cylindrical member and the housing, wherein the housing is made of metal, as taught by Xia et al., to provide the double-shell screw drill motor stator can delay the heat conduction of the formation and effectively prolong the service life of the screw drill.
Claim(s) 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izhizaki et al. (WO2019155541) in view of Goebel et al. (3,848,145) and Armstrong (3,529,189).
As to independent claim 10, Izhizaki teaches an electric work machine, comprising: a brushless motor including a stator (4) including 10an insulator (5), a cylindrical stator core, and a coil (6) wound around the stator core via the insulator (5), and a rotor (10) rotatable relative to the stator (4); 
However Izhizaki et al. teaches the claimed limitation as discussed above except a fan rotatable with rotation of the rotor; and 15a heat dissipating member made of aluminum thermally connected to the stator core to regulate an air flow produced by rotation of the fan and including a flow regulating portion extending radially inward to form an inner periphery of the heat dissipating member; wherein the flow regulating portion is between the fan and the stator core.  
Goebel teaches a fan (36) rotatable with rotation of the rotor (see figure 2); and 15a heat dissipating member (40) thermally connected to the stator core (22) to regulate an 
Armstrong teaches heat dissipating member (51) made aluminum (column 4, lines 35-39), for the advantageous benefit of providing not interfere with the magnetic flux characteristics of the motor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Izhizaki et al. by using a fan rotatable with rotation of the rotor; and 15a heat dissipating member made of aluminum thermally connected to the stator core to regulate an air flow produced by rotation of the fan and including a flow regulating portion extending radially inward to form an inner periphery of the heat dissipating member; wherein the flow regulating portion is between the fan and the stator core, as taught by Goebel et al. and Armstrong, to provide cooling other elements in the cabinet, as well as the motor and not interfere with the magnetic flux characteristics of the motor.
As to claim 12/10, Izhizaki et al. in view of Goebel et al. and Armstrong teaches the claimed limitation as discussed above except wherein the heat dissipating member has a thermal conductivity of 15 W/m-K or more.  
However Armstrong teaches the heat dissipating member (51) is made of aluminum ((column 4, lines 35-39) have the same material of the invention, in which  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Izhizaki et al. in view of Goebel et al. and Armstrong by using heat dissipating member has a thermal conductivity of 15 W/m-K or more, as taught by Armstrong, to provide not interfere with the magnetic flux characteristics of the motor.
Claim(s) 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izhizaki et al. (WO2019155541) Goebel et al. (3,848,145) and Armstrong (3,529,189) as applied in claim 10 above, and further in view of Pratt (3,344,291).
 As to claim 11/10, Izhizaki et al. in view of Goebel et al. and Armstrong teaches the claimed limitation as discussed above except wherein the heat dissipating member includes a cylindrical member fixed along an entire outer 17Our Ref.: US203020P circumference of the stator core.  
However Pratt teaches wherein the heat dissipating member (94, 96) includes a cylindrical member fixed along an entire outer 17Our Ref.: US203020P circumference of the stator core (66) as shown in figure 2, for the advantageous benefit of providing a new and improved insulating means of the type set forth which is both efficient in operation and economical in construction.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Izhizaki et al. in view of Goebel et al. and Armstrong by using the heat dissipating member includes a cylindrical member fixed along an entire outer 17Our Ref.: US203020P circumference of the stator core, as taught by Pratt, 
As to claim 13/11, Izhizaki et al., Goebel et al. and Armstrong in view of Pratt teaches the claimed limitation as discussed above except wherein the heat dissipating member has a thermal conductivity of 15 W/m-K or more.  
However Armstrong teaches the heat dissipating member (51) is made of aluminum ((column 4, lines 35-39) have the same material of the invention, in which  has a thermal conductivity of 15 W/m-K or more, for the advantageous benefit of providing not interfere with the magnetic flux characteristics of the motor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Izhizaki et al. in view of Goebel et al. and Armstrong by using heat dissipating member has a thermal conductivity of 15 W/m-K or more, as taught by Armstrong, to improving cooling capability in order to respond to an increase in heat generation associated with improvement in the output power.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izhizaki et al. (WO2019155541) in view of Pratt (3,344,291) and Luenberger (2,825,827).
As to independent claim 6, Izhizaki et al. teaches an electric work machine, comprising: a brushless motor including a stator (4) including 5an insulator (5), a cylindrical stator core (see figure 1), and a coil (6) wound around the stator core via the insulator (5), and a rotor (10) rotatable relative to the stator (4); a cylindrical member (3) fixed around an outer circumference of the core (4), and made of material (carbon steel) 
However Izhizaki teaches the claimed limitation as discussed above except
a fan rotatable with rotation of the rotor; -3-Application No. 16/834,414 a flow regulating member integral with the cylindrical member to regulate an air flow produced by rotation of the fan; an insulating member placed between the coil and the flow regulating member, wherein the flow regulating member is made of metal.
	Pratt teaches  a fan (82) rotatable with rotation of the rotor (see annotated figure 2); -3-Application No. 16/834,414 a flow regulating member (see annotated figure 2) integral with the cylindrical member (see annotated figure 2) to regulate an air flow produced by rotation of the fan (82), an insulating member (66) placed between the coil (64) and the flow regulating member (see annotated figure 2) as shown in figure 2, for the advantageous benefit of providing a new and improved insulating means of the type set forth which is both efficient in operation and economical in construction.

    PNG
    media_image1.png
    661
    813
    media_image1.png
    Greyscale

	Luenberger teaches wherein the flow regulating member (29) is made of metal (column 2, lines 14-15), for the advantageous benefit of providing a motor protected against entry of water through air ventilation openings making use of an easily assembled part cooperating with a bearing boss of the motor end bracket for defining an appropriate water protected vestibule for entering air
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Izhizaki et al. by using a fan rotatable with rotation of the rotor; -3-Application No. 16/834,414 a flow regulating member integral with the cylindrical member to regulate an air flow produced by rotation of the fan; an insulating member placed between the coil and the flow regulating member, wherein the flow regulating member is made of metal, as taught by Pratt and Luenberger, to provide a new and improved insulating means of the type set forth which is both efficient in operation and economical in construction and provide a motor protected against entry of water through air ventilation openings making use of an easily assembled part .
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izhizaki et al. (WO2019155541) in view of Goebel et al. (3,848,145) and Pratt (3,344,291).
As to independent claim 14, Izhizaki et al. teaches an electric work machine, comprising:  10a brushless motor including a stator (4) including an insulator (5), a cylindrical stator core, and a coil (6) wound around the stator core via the insulator (5), and  15a rotor (10) rotatable relative to the stator (4); a housing (2) accommodating the brushless motor as shown in figure 1; 
Izhizaki et al. teaches the claimed limitation as discussed above except a pressing member in contact with an upper end face of the stator core to press the stator core against the housing made of material with Young's modulus higher than a Young's modulus of the insulator.
However Goebel et al. teaches a pressing member (40) in contact with an upper end face of the stator core (22) to press the stator core (22) against the housing (20) as shown in figures 5 and 7, for the advantageous benefit of providing cooling other elements in the cabinet, as well as the motor as shown in figures 5 and 7, for the advantageous benefit of providing cooling other elements in the cabinet, as well as the motor.
Pratt teaches a press member (94 and 86, can be made integral (column 4, lines 37, 38) made of material (column 4 lines 16-18, can be plastic or suitable insulating material (per example: beryllium oxide, Young’s modulus is higher) with Young's 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Izhizaki et al. by using a pressing member in contact with an upper end face of the stator core to press the stator core against the housing made of material with Young's modulus higher than a Young's modulus of the insulator, as taught by Goebel et al. and Pratt , to provide cooling other elements in the cabinet, as well as the motor and provide a new and improved insulating means of the type set forth which is both efficient in operation and economical in construction.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izhizaki et al. (WO2019155541) and Ohashi (WO2013/164889) as applied in claim 1 above, and further in view of Numata (JP2015147273).
As to claim 15/1, Izhizaki et al. view of  Ohashi teaches the claimed limitation as discussed above except wherein an inner lower surface of the thick portion is in contact with an upper surface of the stator.  
However Numata teaches wherein an inner lower surface of the thick portion (see annotated figure 2) is in contact with an upper surface of the stator (11) as shown in figure 2, for the advantageous benefit of providing a fixing structure of the stator in other electric tools such as a screwing machine, a cutting machine such as an electric drill or a reciprocating saw.

    PNG
    media_image2.png
    609
    454
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Izhizaki et al. in view of Ohashi by using an inner lower surface of the thick portion is in contact with an upper surface of the stator, as taught by Numata, to provide a fixing structure of the stator in other electric tools such as a screwing machine, a cutting machine such as an electric drill or a reciprocating saw.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izhizaki et al. (WO2019155541) and Ohashi (WO2013/164889) as applied in claim 1 above, and further in view of Ojima et al. (US PG Pub 2016/0118858).
As to claim 16/1, Izhizaki et al. view of  Ohashi teaches the claimed limitation as discussed above except further comprising: a screw fixing the cylindrical member to the housing.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Izhizaki et al. in view of Ohashi by using a screw fixing the cylindrical member to the housing, as taught by Ojima, to fix the stator.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Izhizaki et al. (WO2019155541), Goebel et al. (3,848,145) and Pratt (3,344,291) as applied in claim 14 above, and further in view of Ojima et al. (US PG Pub 2016/0118858).
As to claim 17/14, Izhizaki et al. view of  Goebel et al. and Pratt teaches the claimed limitation as discussed above except further comprising: a screw fixing the cylindrical member to the housing.  
However Ojima et al. teaches a screw (see figure 5) fixing the cylindrical member (30) to the housing (16) as shown in figure 5, for the advantageous benefit of fixing the stator.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Izhizaki et al. view of  Goebel et al. and Pratt by using a screw fixing the cylindrical member to the housing, as taught by Ojima, to fix the stator.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.